DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from Provisional Application 62463057, filed 02/24/2017.

Status of Claims
	Claims 1-21 are pending.
	Claims 3, 4, 7-12, and 18-20 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Invention I (Apparatus) and Species 4 (Figures 7A-F) in the reply filed on 01/11/2021 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement filed on 01/11/2021 has been considered by the examiner.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Lenker US 2002/0177890 A1. 
Lenker discloses the same invention being a stent graft ( Figures 4A-B) comprising an luminal graft with open proximal and distal ends, a plurality of stents 312 each having struts defining proximal and distal apices (zigzag shape), a plurality of circular ligatures extending circumferentially about and constricting the stents.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lenker US 2002/0177890 A1 in view of Lau et al (Lau) US 5,873,906.  
	Lenker discloses the invention substantially as claimed being a stent graft (Figures 4A-B) comprising an luminal graft with open proximal and distal ends, a plurality of stents 312 each having struts defining proximal and distal apices (zigzag shape), a plurality of circular ligatures extending circumferentially about and constricting the stents and a plurality of anchor loops (loops at top of Figure 4A).  However, Lenker does not disclose the specific nature of the anchor looks and whether they span the ends of the ligatures.
	Lau teaches the use of opposing loops on each end of the constricted section linked by a single longitudinal wire in the same field of endeavor for the purpose of providing a secure connection and quick release ability.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide two opposing loops of Lau on opposing ends of the 
Additionally, Lenker does not disclose the specific materials or the use of radiopaque markers.
	Lau teaches the use of Nitinol 13:31-14:34 for forming the stent (corrosive resistant and memory characteristics), radiopaque markers (Claim 11), and polyester or polypropylene 14:55+ for forming the loops (durable readily available biocompatible materials) in the same field of endeavor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the stent of Lenker out of nitinol, the ligature out of polyester, and to include radiopaque markers along the stent as taught by Lau in order to provide the stent with shape memory programing ability, a stronger ligature, and better visibility during and after the procedure.  


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenker and Lau (Combination 1) as applied to claims 1, 2, 5, and 13-17 above, and further in view of Schaeffer et al (Schaeffer) US 2007/0213805.
Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not disclose the use of lateral ligature stitches.
	Schaeffer teaches the use of medial and lateral sutures 64 at opposing ends of the constricting structures in the same field of endeavor for the purpose of maintaining the longitudinal position of the constricting structures while permitting them to still slide thereby restricting and releasing the underlying implant.

.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774